DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonald US 2013/0123866.
Regarding claims 1 and 10:  McDonald discloses a medical lead system 100 (figure 1) comprising: a first lead porting 104 (figure 1) comprising a first elongate body extending along a longitudinal axis from a distal to a proximal end and including a coupling recess212 (“slot”, figures 2A/2B); and a second lead portion 106 (“extension” figure 1) comprising; a second elongate body extending along the longitudinal axis from distal to proximal ends; and a connector 111 (“receptacle”, figure 1) defining a channel (the lumen of the receptacle is considered to be a channel) configured to receive the proximal end of the first lead portion and comprising a coupling member 107 (figure 1) configured to mechanically engage the coupling recess to secure the first lead portion the second lead portion in an axial direction relative to the longitudinal axis when 
Regarding claims 19 and 21:  McDonald discloses a medical lead system 100 (figure 1) comprising an elongate body 104 (figure 1) extending along a longitudinal axis from distal to proximal ends; wherein the elongate body defines a coupling recess 212 (figures 2A/2B), wherein the proximal end of the elongate body is configured to be received in a channel (lumen of the receptacle 111, figure 1) defined by a connector 111 (figure 1) extending from a distal end of a medical lead extension 106 (figure 1); and wherein the coupling recess 212 (figures 2A/2B) is configured to receive a coupling member 107 (figure 1) of the lead extension to mechanically secure the 3elongate body to the lead extension in an axial direction relative to the longitudinal axis when inserted into the channel. 
Regarding claims 2-3 and 11-12: McDonald discloses that the coupling recess 212 (figure 2B) defines a recess radially offset inward relative to a major surface of the elongate body 104 (figure 1) of the first lead portion, and wherein the coupling member 107 (figure 1) comprises a displaceable protrusion configured to mechanically engage the coupling recess (paragraphs 0027-0028). The coupling member includes a pin (figure 1, also see figures 5A-5E).
Regarding claims 4 and 13:  McDonald discloses that the coupling member 107 (figure 1) is disposed within a cavity defined by a body of the connector (see figures 1 and 4; the cavity is seen best in figure 4 in which the fastener 107 is inserted also see paragraph 0035).
Regarding claims 5 and 14:  McDonald discloses that the coupling member (see figures 5A-E) comprises a resilient material (paragraph 0040; to be resilient is considered to be able to maintain the structure after force has been applied and the force is then removed). 
Regarding claims 6-7 and 15-16:  McDonald disclose that the proximal end 208 (figures 2A/2B) of the first lead portion 104 (figures 2A/2B)  comprises multiple electrical terminals 206 (figures 2A/2B) extending around the longitudinal axis and disposed at different positions on the first lead portion body relative to the longitudinal axis (figures 2A/2B), the electrodes 204 (figures 2A/2B) are electrically coupled to the terminals 206 (this is a common configuration in the art; see paragraph 0026), and the connector111 (figures 1 and 4) further comprises  electrical contacts 312 (figure 3C) on the surface defining the channel and is configured to electrically couple the electrical terminal to the first lead portion (see paragraph 0031).  McDonald further discloses that the electrical contacts of the second lead portion comprises a plurality of contacts also disposed at separate locations along the longitudinal axis so that the contacts of the two portions match up for electrical continuity (see figure 4).
Regarding claims 8 and 17:  McDonald discloses a medical lead is the first lead portion (104 is an implantable neurostimulator, see the abstract) and the second lead portion 106 is a lead extension (see paragraph 0023). 

    PNG
    media_image1.png
    569
    867
    media_image1.png
    Greyscale
Regarding claims 9, 18, 20 and 22:  McDonald discloses that the proximal end of the second lead portion 106 (figure 1) is configured to be electrically coupled to an IMD 102 (figure 1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792